DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2,7 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shinozaki et al. (9,662,761).
In reference to claim 1, Shinozaki et al. teaches a polishing apparatus comprising a polishing pad, 1,  including a polishing surface, 2, for polishing a polishing target object, (col. 13, lines 19-27) and a membrane, 11, including a contact surface that is in contact with the polishing target object on an opposite side of the polishing surface, wherein the contact surface is deformed from a flat surface into an uneven surface in response to pressure applied to the membrane, (col. 14, lines 32-42).

In reference to claim 2, wherein the membrane includes air tubes, C1-C4, configured to expand with the pressure and deform the contact surface into the uneven surface, (col. 14, lines 43-58).
	In reference to claim 7, wherein the air tubes are not in contact with the polishing target object, (fig. 21).
	In reference to claim 10, further comprising an air source configured to supply compressed air to the air tubes and a valve configured to adjust pressure of the compressed air, (col. 15, lines 22-41).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinozaki et al. as modified by Suen et al. (2015/0111477).
Shinozaki et al. teaches all the limitations of the claims except for the air tubes are arranged in a lattice pattern and the air tubes are arranged in a radial pattern.
Suen et al. teaches pressure sectors, 120, arranged in a lattice pattern, (fig. 3) and a radial pattern, (fig. 2).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the tool of Shinozaki et al. with the air tubes being arranged in a radial pattern or a lattice pattern, as taught by Suen et al., in order to vary the distribution of the pressure sectors/zones, in order to enhance the capability to individually control the varying pressures being applied to the workpiece.

Claim 5,6,9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinozaki et al. in view of Ozono et al. (JP 2018130772).
Shinozaki et al. teaches all the limitations of the claims except for wherein the membrane includes an elastic member configured to be elastically deformed in response to the pressure and hard materials having hardness higher than hardness of the elastic member, and the hard materials form convex portions on the uneven surface. wherein the hard materials are glass beads or glass fibers and wherein the hard materials are dotted in the elastic member.
Ozono et al. teaches an elastic membrane, 1, member configured to be elastically deformed in response to the pressure and hard materials, 2, having hardness higher than hardness of the elastic member, and the hard materials form convex portions on the uneven surface. (fig. 1a), and wherein the hard materials are dotted in the elastic member, (fig. 1b).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the tool of Shinozaki et al. with the above listed limitations, as taught by Ozono et al., in order to enhance the pressure applying capabilities of the elastic membrane.
It would have been further obvious to provide the tool with the hard materials are glass beads or glass fibers as a matter of obvious design choice. 

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tseng et al. (2007/0167110), Elledge (2004/0142635) and Fruitman et al. (6,447,368) were cited to show other examples of polishing apparatuses.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTESE L MCDONALD whose telephone number is (571)272-4486. The examiner can normally be reached M-F 8hrs between 6-6 sometimes with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-575-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.L.M/Examiner, Art Unit 3723                                                                                                                                                                                                        May 7, 2022


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723